Citation Nr: 9926452	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for a low back disability, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for right shoulder 
separation residuals.

3.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for right hand and 
right little finger injury residuals.


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1997.  Service records show that he had 4 years of 
prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In addition to the actions taken 
with regard to the issues identified on the first page of 
this decision, the RO, in that rating decision, denied 
service connection for a right knee disability and right 
elbow injury residuals.  The veteran indicated disagreement 
with those denials, and was furnished with a Statement of the 
Case.  However, in neither the VA Form 9 that was thereafter 
submitted, nor in any other document, did he indicate that he 
sought appeal of those two issues.  The Board therefore finds 
that those issues have not been timely developed for 
appellate consideration, and are not before the Board at this 
time.  See 38 C.F.R. §§ 20.200, 20.202 (1998).


REMAND

Review of the veteran's claims file shows that he failed to 
report for a personal hearing that was scheduled on June 17, 
1999, before a Member of the Board sitting at the RO in 
Montgomery.  By means of a letter postmarked on June 29, 
1999, he requested that his hearing be rescheduled.  Requests 
for rescheduling of a personal hearing must be "filed" with 
the Board within 15 days after the scheduled date of the 
missed hearing.  The Board finds that postmark of the 
veteran's request satisfies the "filing" requirement, and 
that another hearing should be scheduled. 


Accordingly, this case is REMANDED for the following:

The RO should again schedule the veteran 
for a hearing before a Board Member, 
sitting at the RO, according to the date 
of his request that his hearing be 
rescheduled.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this case should be inferred.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).












